DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

    PNG
    media_image1.png
    278
    568
    media_image1.png
    Greyscale

Claim Interpretation
The annotated drawing figures are provided in this section as a reference to the context of terminology used in the instant specification and claims.  

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


    PNG
    media_image2.png
    1057
    1120
    media_image2.png
    Greyscale
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” (i.e. “unit” or “supply” as a nonce term in the phrase “material mixing unit” or “material supply system” for the resultant effect of causing mixing or causing supplying ) but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform each of the respective function(s).  Such claim 
    PNG
    media_image3.png
    342
    146
    media_image3.png
    Greyscale
a sufficient structural limitation(s) is/are: “[unit] including a central cavity having an open upper end ” and “ [system] including an orifice … the orifice being disposed above the central cavity “  in claim 1. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function. 
Note: Pending claims are 1-13, 16-21, and 23. Claims are 14-15, and 22 and 24-28 are canceled.


Claim Rejections - 35 USC § 102






The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 ,8-9, 13, 16-18, and 23 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipate by HURST (US 3870283).
The HURST reference teaches:
	Regarding at least claim 1,  A material wetting system for wetting a powder material, the system comprising: 
	 a liquid supply system including a supply line (8 or 38 in fig 1 or fig 3) configured to provide a liquid; 
	a material mixing unit in fluid communication with the supply line, 
	the material mixing unit 
		including a central cavity (11, 4 in fig 1 or 33 in fig 4) having an open upper end (11) configured to receive a supply of powder material (via 5, 7 in fig 1 or 37 in fig 3) ,
	 the material mixing unit 
		being “configured to receive the liquid from the supply line” (i.e. having a passageway or aperture or orifice for pas, 21sing liquid), the material mixing unit being operatively connected to a reduced pressure source to draw air into the central cavity (i.e. via configuration of being in an above and spaced location of the element #7 to that of the lower funnel as a siphon venturi constriction shape of 11, 4, 3, to an outlet section at the end of funnel 4); 

    PNG
    media_image4.png
    692
    812
    media_image4.png
    Greyscale

	 a material supply system including an orifice (5 or extension 7, 37) and “being configured to” (i.e. having a passageway for) feed powder material through the orifice, 
	the orifice (i.e. bottom opening of 5, 7 or 37) being disposed above the central cavity (i.e. opening 11) of the material mixing unit; and 
	a shroud assembly (e.g. housing side 1, top 5 and bottom 2 in fig 1) disposed about the open upper end (11) of the central cavity of the material mixing unit and the orifice (i.e. bottom of 7 or 37) of the material supply system.

claim 2, note wherein the shroud assembly (1, 2, 6) substantially seals an area (i.e. the housing is not intended to leak and is) surrounding the orifice of the material supply system and the open upper end of the central cavity of the material mixing unit.
	Regarding claim 3, note wherein the shroud assembly (housing 1, 2, 6) also substantially seals an area extending downward a predetermined distance from the open upper end of the central cavity of the material mixing unit (see the figures 1, 3).
	Regarding claim 8, note wherein the material mixing unit comprises a central axis (see vertical direction) extending through the central cavity (11) and the orifice is disposed along the central axis.
	Regarding claim 9, note wherein the central cavity (11) is in fluid communication with an outlet line from which a mixture of liquid and powder material exits the central cavity.
	Regarding the claims 13, and independent claim 16, as to the phrase “comprises an eductor”, the specification define that the eductor is the circular structure (see element #46 as described in the instant specification para [0027]).  Absent any clear claim to a further additional structural configuration or additional structural elements, it is noted that the HURST circular structure and central cavity, upper end receiving the powder material and the central axis as identified in the discussion of at least claim 1 above may be deemed to provide an operation which educts the material and mixer thus is deemed to structurally meet the definition of an  ”eductor” element as defined by the claim language of claim 16 and of claim 13 and to the same manner as described by the instant specification [0027].
	Regarding claims 17 and claim 18 as to the shroud assembly operating as sealing the area, see the remarks of claims 2-3 as discussed in the rejection above.
	Regarding claim 23 note that the central cavity is in fluid communication with an outlet line from which a mixture of liquid and powder material exits the central cavity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-5, 7, 10-11,  and 19-20   is/are rejected under 35 U.S.C. 103 as being unpatentable over HURST (US 3870283).
HURST (US 3870283) discloses all of the recited subject matter as discussed above including a housing shroud having a circular sidewall (1), top wall(6) , and bottom wall (2 ) forming an enclosure to surround and shroud the open end office 11 and central discharge orifice of the supply at the bottom of (#7 ).  
	Regarding claims 4-5 and 19-20, the HURST reference differs in that it is silent as to the shape of the wall configuration of the shroud housing wherein the shroud assembly wall shape comprises a pair of spaced apart sidewalls, a front wall, and a top wall, the front wall and the top wall extending between the sidewalls (instant claim 4), and wherein the shroud assembly comprises a rear shroud opposite the front wall and extending between the sidewalls (instant claim 5/4).
	Absent any criticality or unexpected result of the instant shroud housing shape, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the enclosure with appropriate walls including left/right sidewalls front/back walls, top/bottom walls so long as there is provided an enclosure volume about the device. whereas it is nothing more than a choice of one of limited wall surface configurations to provide a three dimensional enclosure that a person of ordinary skill in the art would find obvious in known geometric shapes in order to provide a more advantageous or easily constructed enclosure system since it has been held that, absent any unexpected 

	Regarding claim 7/4, note that a plate (i.e. bottom wall 2 of the shroud housing) below the material mixing unit, the plate extending between the sidewalls
	Regarding claims 10-12, the HURST (US 3870283) discloses all of the recited subject matter as discussed above including 1st liquid supply line (8 or 38), however is silent as to a second supply line.  I would have been obvious to one of ordinary skill in the art of mixers having a fluid supply line to provide an additional second fluid supply line so that the device may operate to provide a duplication of the amount of fluid flow into the mixer. Such a change would be a duplication of a known part to act in its usual operating manner in order to provide a multiplication of the known structural element as a duplication of a part.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Allowable Subject Matter
Claims 6 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY G SOOHOO whose telephone number is (571)272-1147.  The examiner can normally be reached on Mon - Fri, 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571 727 1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



TONY G SOOHOO
Primary Examiner
Art Unit 1774



/TONY G SOOHOO/Primary Examiner, Art Unit 1774